Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 1 of 25 PageID: 1




Beth S. Rose, Esq.
Vincent Lodato, Esq.
SILLS CUMMIS & GROSS P.C.
One Riverfront Plaza
Newark, NJ 07102
Phone: (973) 643-7000
Facsimile: (973) 643-6500

Attorneys for Defendant
Amazon.com, Inc.

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

DAVID WALINGER,                           )
                                          ) Civil Action No: ________
      Plaintiff,                          )
                                          )
v.                                        )
                                          )
ANCHEER, ANCHEER ELECTRIC                 )
BIKES, SOSPERS, AMAZON.COM, INC., )
JOHN DOE 1-5 (fictitious defendants); XYZ )
PARTNERSHIPS 1-5, XYZ LLCs 1-5, and       )
XYZ CORPORATIONS 1-5 (fictitious
corporate defendants),                    )
                                          )
      Defendants.

                                   NOTICE OF REMOVAL

       Defendant Amazon.com, Inc. (“Amazon”) gives notice of the removal of this civil action

from the New Jersey Superior Court, Law Division, Ocean County, to the United States District

Court for the District of New Jersey, Trenton Vicinage pursuant to 28 U.S.C. §§ 1332, 1441, and

1446. Diversity jurisdiction exists because there is complete diversity of citizenship and the

amount in controversy exceeds $75,000.

                                    I.     INTRODUCTION

       In this lawsuit, Plaintiff David Walinger alleges that he suffered personal injuries while

using an Ancheer Power Plus Electric Mountain Bike. Plaintiff’s Complaint alleges that




                                               1
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 2 of 25 PageID: 2




Defendants Ancheer and Ancheer Electric Bikes (collectively “Ancheer”) manufactured,

produced, designed, and distributed the bike at issue. The Complaint further alleges that Plaintiff

purchased the bike from a third-party seller named Sospers through Amazon’s website.

       On January 22, 2021, Plaintiff filed this civil action captioned David Walinger v.

Ancheer, et al., Docket No. OCN-L-000199-21 (“State Court Action”) in the New Jersey

Superior Court, Law Division, Ocean County. A copy of the Complaint is attached hereto as

Exhibit A. The Complaint asserts a single cause of action under the New Jersey Product

Liability Act.

         II.      THIS CASE IS REMOVABLE UNDER DIVERSITY JURISDICTION

       This action is removable under 28 U.S.C. § 1441 because this Court would have had

original jurisdiction under 28 U.S.C. § 1332 had Plaintiff filed this action initially in federal

court. Plaintiff is not a citizen of the same state as any of the defendants, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       a.        Complete diversity exists

       Plaintiff is a resident and citizen of the State of New Jersey. (Compl. ¶ 1). Most of the

defendants are corporations. A corporation’s “principal place of business” means the “actual

center of direction, control, and coordination.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010).

One of the defendants is an unincorporated foreign entity which requires a determination

whether the characteristics of the foreign entity are similar enough to those of a U.S. corporation

to make “corporation” the correct translation into English for purposes of assessing the

citizenship of that entity. See Hoagland ex rel. Midwest Transit, Inc. v. Sandberg, Phoenix &

von Gontard, P.C., 385 F.3d 737, 743 (7th Cir. 2004).




                                                2
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 3 of 25 PageID: 3




        Defendant Amazon.com, Inc. is a corporation organized under the laws of the state of

Delaware with its principal place of business in Seattle, Washington. (Ex B, Compl. ¶ 7).

Therefore, Amazon is a citizen of Delaware and Washington.

        Ancheer and Ancheer Electric Bikes are trade names for Linemart, Inc. (“Linemart”).

Linemart is a California corporation with its principal place of business in California. Linemart

is therefore a citizen of California.

        Sospers is a trade name used by Shenzhen Guangfeitong E-Commerce Co., Ltd. to sell

products through Amazon’s website.         Shenzhen Guangfeitong E-Commerce Co., Ltd. is a

Chinese company formed and existing under the laws of China with its principal place of

business in Shenzhen City of Guangdong Province, China.             Though it is a foreign entity,

Shenzhen Guangfeitong E-Commerce Co., Ltd. is akin to a U.S. corporation for purposes of

assessing diversity jurisdiction under 28 U.S.C. § 1332 due to the alienability of its shares and its

shareholder structure. See Fellowes, Inc. v. Changzhou Xinrui Fellowes Office Equipment Co.

Ltd., 759 F.3d 787, 788 (7th Cir. 2014). Accordingly, Sospers is a citizen of China.

        Because Plaintiff is a citizen of a different state than each of the defendants, complete

diversity exists.

        b.      The amount in controversy exceeds $75,000

        Under 28 U.S.C. 1446(c)(2)(B), removal is appropriate if the court finds by a

preponderance of the evidence that the amount in controversy exceeds $75,000. In personal

injury cases, where plaintiff has not averred a specific amount of damages in the Complaint, the

$75,000 jurisdictional amount is met unless it is a legal certainty that plaintiff cannot recover the

jurisdictional minimum. Frederico v. Home Depot, 507 F.3d 188, 197 (3d Cir. 2007). Here, the

Complaint alleges that Plaintiff suffered personal injuries as a result of defects in the bike on two




                                                 3
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 4 of 25 PageID: 4




separate occasions on June 28, 2020 and July 28, 2020. (Compl. ¶ 2). The Complaint describes

Plaintiff’s injuries as “severe” and “permanent,” and states that Plaintiff has suffered severe pain,

discomfort, restrictions, and embarrassment, and will require future medical treatment. (Id. at ¶

5).

       Although Plaintiff’s Complaint does not demand a specific dollar amount in damages, the

preponderance of evidence demonstrates that the matter in controversy exceeds $75,000. Given

the allegations in the Complaint that Plaintiff sustained severe and permanent injuries, which

require future medical treatment, it is not a legal certainty that Plaintiff’s recovery will not

exceed $75,000. See Morales v. Family Dollar, Inc., 2018 U.S. Dist. LEXIS 130030, at *8

(D.N.J. Aug. 2, 2018) (there is no legal certainty that plaintiff cannot recover the jurisdictional

minimum where plaintiff alleges severe and permanent injuries); Amadu v. Bradshaw, 2016 U.S.

Dist. LEXIS 89293, at *9-10 (D.N.J. July 11, 2016) (allegations in the Complaint that the

plaintiff sustained severe personal injuries which interfered with his daily activities and required

ongoing medical treatment is sufficient to demonstrate that the amount in controversy is likely to

exceed $75,000); Dugan v. Acme Markets, Inc., 2016 U.S. Dist. LEXIS 6838, at *3 (D.N.J. Jan.

21, 2016) (“personal injury cases alleging severe and permanent injuries will be removable

absent proof to a legal certainty that the amount in controversy cannot exceed $75,000”).

Because it cannot be said to a legal certainty that Plaintiff’s recovery will not exceed the

jurisdictional minimum, removal is appropriate.

        III.       SERVICE OF COMPLAINT AND TIMELINESS OF REMOVAL

       Amazon was served with the Summons and Complaint through its registered agent for

service of process on January 28, 2021. Upon information and belief, Sospers has not yet been

served with the Summons and Complaint. To date, Plaintiffs’ counsel had not filed an Affidavit




                                                  4
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 5 of 25 PageID: 5




of Service in the New Jersey Superior Court indicating that Sospers was served with service of

process. (Ex. C). Because Sospers has not been served, it “need not consent to removal.”

Brown v. Jevic, 575 F.3d 322, 327 (3d Cir. 2009). Ancheer and Ancheer Electric Bikes have

consented and joined in this removal. (Ex. D).

       Moreover, this Notice of Removal is being filed within 30 days of Amazon being served

with the Summons and Complaint. Therefore, this Notice of Removal is timely under 28 U.S.C.

§ 1446(b).

                           IV.     VENUE OF REMOVED ACTION

       The United States District Court for the District of New Jersey, Trenton Vicinage is the

United States District Court and vicinage embracing the New Jersey Superior Court, Ocean

County where this action was filed and is pending. Therefore, venue is proper in the United

States District Court for the District of New Jersey, Trenton Vicinage under 28 U.S.C. § 1441(a).

                          V.      NOTICE TO THE STATE COURT

       A copy of this Notice of Removal is being contemporaneously served on all parties and

filed with the New Jersey Superior Court, Law Division, Ocean County, where this case was

originally filed and is currently pending.

                            VI.     NON-WAIVER OF DEFENSES

       Amazon expressly reserves all of its defenses. By removing the action to this Court,

Amazon does not waive any rights or defenses available under federal or state law. Amazon

expressly reserves the right to move for dismissal of the Complaint pursuant to Rule 12(b) of the

Federal Rules of Civil Procedure. Nothing in this Notice of Removal should be taken as an

admission that Plaintiff’s allegations are sufficient to state a claim against Amazon or have any

substantive merit.




                                                 5
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 6 of 25 PageID: 6




       Undersigned counsel states that this removal is well grounded in fact, warranted by

existing law, and not interposed for an improper purpose.

       WHEREFORE, Defendant Amazon respectfully requests that this action be removed to

the United States District Court for the District of New Jersey, Trenton Vicinage and that no

further proceedings be held in the New Jersey Superior Court, Law Division, Ocean County.

Dated: March 1, 2021                                Respectfully submitted,

                                                    s/ Beth S. Rose
                                                    Beth S. Rose
                                                    Vincent Lodato
                                                    SILLS CUMMIS & GROSS P.C.
                                                    One Riverfront Plaza
                                                    Newark, NJ 07102
                                                    Telephone: (973)643-7000
                                                    Facsimile: (973)643-6500
                                                    brose@sillscummis.com
                                                    vlodato@sillscummis.com

                                                    Attorneys for Defendant
                                                    Amazon.com, Inc.




                                               6
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 7 of 25 PageID: 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, I caused a copy of Defendant Amazon’s Notice of

Removal to be served via e-mail on the following counsel:

David T. Wright, Esq.
The Wright Law Firm, LLC
928 N. Main Street
Manahawkin, NJ 08050

John J. Jacko III, Esq.
Leech Tishman Fuscaldo & Lampi, LLC
1949 Berlin Road, Suite 201
Cherry Hill, NJ 08003

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false I am subject to punishment.


                                                            s/ Beth S. Rose
                                                            BETH S. ROSE
Dated: March 1, 2021




                                               7
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 8 of 25 PageID: 8




                      EXHIBIT A
Case 3:21-cv-03703-FLW-DEA    Document
      OCN-L-000199-21 01/22/2021          1 Pg
                                 3:55:22 PM  Filed
                                                1 of03/01/21
                                                    9 Trans ID: Page 9 of 25 PageID: 9
                                                                LCV2021173326




    The Wright Law Firm, LLC
    928 North Main Street
    Manahawkin, NJ 08050
    (p) 609.759.2500
    (f) 609.479.2777
    david@njlegaladvice.com
    David T. Wright, Esq., Attorney. ID# 900672012
    Attorney for Plaintiff David Walinger    -

    DAVID WALINGER,                                     SUPERIOR COURT OF NEW JERSEY
                                                               OCEAN COUNTY .
                                       Plaintiff,               LAW DIVISION

                        vs.
                                                       DOCKET NO.: OCN-L-
    ANCHEER,        ANCHEER     ELECTRIC '
    BIKES, SOSPERS, ANIAZON, INC., JOHN ;
    DOES 1-10 (fictitious defendants), ABC                           CIVIL ACTION                 ;
    PARTNERSHIPS 1-10, ABC LLCs 1-10,
    and ABC CORPORATIONS 1-10 (fictitiotis                           (IT        ,
    corporate defendarats),

                                     Defendai2t.

           Plaintiff, by way of Complaint against Defendant says:
                                    PARTIES — PLAINTIFF
       1. Plaintiff, David Walinger, resides in the city of Manahawkin, County of Ocean,
           State of New Jersey.
       2. Plaintiff was severely and permanently injured on June 28, 2020 and July 28,
           2020 when he was using a product, nainely azi electric bicycle (ANCHEER Power
           Plus Electric Mountain Bike, 26" ELectric Bike with Removable 36V 8Ah'
           Lithium Ion Batter, 21 speed Shifter (Blacic) (ASIN: BOlAU7KWXC),
           liereinafter i•eferred to as "the product," "the bike," "the bicycle," "the electric
           bike," or "the electric bicycle") manufactured, sold, designed, merchandised,
           advertised, installed, constructed, leased, supplied, distributed, or otherwise.
           produced by Defendant(s).
       3. For the reasons set forth herein, the electric bicycle that Plaintiff used was
           dangerously defective in design or manufacture or otherwise lacked adequate
           wai-ning, and such defects caused Plaintiff's injuries.



                                                                                             ®I
Case 3:21-cv-03703-FLW-DEA    Document
       OCN-L-000199-21 01/22/2021         1 Filed
                                  3:55:22 PM      03/01/21
                                             Pg 2 of           Page
                                                     9 Trans ID:    10 of 25 PageID: 10
                                                                 LCV2021173326




        4. Plaintiff has suffered and continues to suffer severe pain, discomfort, restrictions,
           and/or embarrassment in her day to day life as a result of her injuries.
        5. Plairitiff will continue to suffer this severe pain, discomfort, restrictions, and/or
           einbarrassinent and require medical treatment we11 into the future.
                                  PARTIES — DEFENDANTS
        6. Defendants Ancheer and/or Ancheer Electric Bikes is an individual or entity
           residing or doing business at 1565 Salt Lake Avenue, City of Industry, California
           and was engaged in the business of manufacturing, selling, designing,
           merchandising,     advertising,    installing,    consti-ucting,   leasing,   supplying,
           distributing, or otherwise producing the electric bicycle, which caused Plaintiffs
           injury.
        7. Defendants Amazon, LLC is an individual or entity residing or doing business at
           2111 7t1' Avenue, Seattle, Washington and was eiigaged in the business of
           manufacturing,     selling,   designing,    merchandising,     advertising,   installing,
           constructing, leasing, supplying, distributing, or otherwise producing the electric :
           bicycle, which caused Plaintiff s injury.
        8. Defendant Sospers is an individual or entity residing or doing business at through
           the use of Amazon's Marketplace and was engaged in the business of
           manufacturing,     selling,   designing,    merchandising, advertising,       installing,
            constructing, leasing, supplying, distributing, or otherwise producing the electric
           bicycle, which caused Plaintiffs injuiy.
        9. Upon information and belief Defendant Sospers is a fully or partially owned
           subsidiary or agent or employee ot• otherwise a representative of Defendants
           Amazon, LLC, Ancheer, and/or Ancheer Electric Bikes or a d/b/a, a/k/a, t/a of
           Defendants Ancheer and/or Ancheer Electric Bikes.
        10.At all times material hereto, defendants John and Jane Does 1-10, ABC
           Partnerships 1-10, ABC LLCs 1-10, ABC Coiporations 1-10 (fictitious-name
           designations of one or more individuals, partnerships, corporations, and/or other
           entities wliose actual identities have yet to be determined) were employees or
           agents of defendants or otlier individuals whose scope of employment or
           contractual    responsibilities   included       manufacturing,    selling,   designing,
Case 3:21-cv-03703-FLW-DEA     Document
       OCN-L-000199-21 01/22/2021         1 Filed
                                  3:55:22 PM       03/01/21
                                             Pg 3 of 9 Trans ID:Page 11 of 25 PageID: 11
                                                                 LCV2021173326




           merchandising,     advertising,    installing,   consti-ucting,   Ieasing,   supplying,
           distributing, or otherwise producing the electric bicycle and/oi• its coinponent
           parts which caused Plaititiffs iiijtry.
Case 3:21-cv-03703-FLW-DEA    Document
       OCN-L-000199-21 01/22/2021         1 Filed
                                  3:55:22 PM      03/01/21
                                             Pg 4 of             LCV202117332G
                                                     9 Trans ID:Page 12 of 25 PageID: 12




                     COUNT ONE — STRICT PRODUCTS LIABILITY
        11. Plaintiffs repeat and reallege each and every averment and alIegation set foi-th in
           the foregoing sections of this Complaint as though set forth at length lierein.
        12.Defendants, at all times relevant hereto, acted through their respective officers,
           employees and agents, who in turn were acting within the scope of tlieir authority
           and employrnent in furtherance of the business of defendants.
        13. On June 28, 2020 and July 28, 2020, plaintiff was injured by an electric bicycle~
           manufactured, sold, designed, merchandised, advertised, installed, constructed,
           leased, supplied, distributed, or otherwise produced, directly oi• indirectly, by
           Defendant.
        14. The products manufactured, sold, designed, merchandised, advertised, installed,
           constructed, leased, supplied, distributed, or otherwise produced by defecidants
           were defective in their inadequate wai-iiings causing the products to be dangerotts
           and defective thereby nnaking them unsafe for theic• intended use.
        15.The products were defective because they were not reasonably suitable for their
            intended puipose aiid were urreasonably dangerous because the wheel became
           dislodged causing serious and permanent injuiy and/or disfigurement.
        16.Defendants foresaw, or should have foreseen, that their products would reach
           users of their products in the same coridition in wliich they were placed into the
           stream of commerce.
        17. Plaintiff was unaware of the dangerous and defective nature of the products
            manufactured, sold, designed, merchandised, advertised, installed, constructed,
           leased, supplied, distributed, or otherwise produced by defendants.
        18.The utility of the products manufactured, sold, designed, merchandised,
            advertised, installed, constructed, leased, supplied, distributed, or otherwise
            produced by defendants was outweighed by the risks associated with the products.
        19. Ditring all relevant tiine periods, Plaintiff used the products manufactured, sold,
            designed, merchandised, advertised, installed, constructed, leased, supplied,
            distributed, or otherwise produced by defendants in their intended rnanner.
Case 3:21-cv-03703-FLW-DEA        3:55:22 PM
                              Document
       OCN-L-000199-21 01/22/2021            Pg 5 of
                                          1 Filed    9 Trans ID:
                                                  03/01/21       LCV2021173326
                                                               Page 13 of 25 PageID: 13




        20. During all relevant time periods, Plaintiff was a foreseeable and intended user of
            the products manufactured, sold, designed, merchandised, advertised, installed,
            constructed, leased, supplied, distributed, or otherwise produced by defendants.
        21. The failure of defendants to properly inanufacture, sell, design, merchandise,
            advertise, installed, constructed, lease, supply, distribute, or otherwise produce,
            their products and provide adequate warnings proximately caused the injuries and
            dannages sustained by Plaintiff.
        22. As a direct and proximate result of Plaintiff's exposure to the product
            manufactured, sold, designed, merchandised, advertised, installed, constructed,
            leased, supplied, distributed, or otherwise produced by defendants, Plaintiff has
            been injured and continues to suffer froin her injuries.
        23. Defendants and fictitious defeiidants 1-10, as thc manufacturers, sellers,
            designers, merchandisers, advertisers, installers, cocastructors, lessors, suppliers,
            distributors, or otherwise producers of the products to which plaintiff was exposed
            are therefore strictly liable in tort to plaintiff.
            WHEREFORE, Plaintiff deinands judgment, including coinpensatory and
     punitive dainages against defendants aiid fictitious defendants jointly and severally, with
     interest, attorneys fees and costs of suit as provided by law.
Case 3:21-cv-03703-FLW-DEA
       OCN-L-000199-21 01/22/2021 3:55:22 PM
                              Document       Pg 6 of
                                          1 Filed    9 Trans ID:
                                                  03/01/21       LCV2021173326
                                                              Page  14 of 25 PageID: 14




                               DESIGNATION OF TRIAL COUNSEL

         Pursuant to the provisions of R. 4:25-4, the court is advised that DAVID T.
     WRIGHT, ESQ. is hereby designated as trial counsel.

                                           JURY DEMAND

               Take notice that Plaintiffs demand a trial by jury on all issues in the within civil
     action.

                                          CERTIFICATIOle1

                 I CERTIFY that the matter in controversy is not the subject of any other action
     or arbitration proceeding, now or contemplated, and that no other parties should be joined
     in this action. R. 4:5-1.


      s David ?: W rsAht, Esq._
     David T. Wright, Esq.
     Attorney for Plaintiff
     Dated: January 22, 2021
Case 3:21-cv-03703-FLW-DEA     Document
       OCN-L-000199-21 01/22/2021         1 Filed
                                  3:55;22 PM         9 Trans Ib:Page
                                                   03/01/21
                                             Pg 7 of             LCV2021173326
                                                                     15 of 25 PageID: 15




                        DEMAND FOR PRODUCTION OF DOCUMENTS
            PLEASE TAKE NOTICE that pursuant to R.4:18-1, Plaintiff demands the
     production for purposes of inspection and copying at the offices of The Wright Law
     Firm, LLC, 928 North Main Street, Manahawkin, New Jersey, 08050, within 45 days
     after service of the within pleadings, of the following items pertaining to the allegations
     of this Complaint.
        1. A copy of any accident report, incident report or other documentation prepared by
            any agents, servants or employees of the defendants contemporaneously with the
            accident which is the subject matter of this complaint or any prior or subsequent
            accidents that occurred as a result of use of the electric bike in question.
        2. All insurance agreements and policies maintained by defendants effective on the
            date of the plaintiffs injury as alleged in the complaint in accordance with Rule
            4:10-2(b).
        3. Copies of any and all photographs, surveys, sketches, diagrams, blueprints or any
            other documentary evidence concerning the product as it appeared on the date of
            plaintiffs injury as alleged in the complaint.
        4. Copies of any and all statements of any party to this lawsuit, or their agents,
            servants and employees.
        5. Copies of any and all labels for component parts used to construct the bicycle in
            question.
        6. Copies of any statements by eyewitnesses to the accident.
        7. Copies of any and all expert reports on the issue of liability or dainages.
        8. The names, addresses and current telephone numbers of all guests, ageiits,
            sei•vants and employee of the defendants who were present at or near the premises
            at the time of the accident.
        9. Copies of any and all pliotographs, videotapes, recordings, or any other
            documentary evidence of the plaintiff and plaintiff's accident whenever recorded
            since the date of the injury as set forth in the complaint, including, but not limited
            to, secur•ity videotapes of the premises depicting the actual incident.
        10. Any and all documents relating to any inspection or investigatiott performed
            regarding the product.
Case 3:21-cv-03703-FLW-DEA    Document
       OCN-L-000199-21 01/22/2021         1 Filed
                                  3:65:22 PM         9 Trans lD:
                                                  03/01/21
                                             Pg 8 of             LCV2021173326
                                                               Page 16 of 25 PageID: 16




        11.Any and all safety manuals, posters, educational niaterial (including videos and
            outlines).
        12. Certified copies of any and all contracts, agreements, leases, and/or any other
            document evidencing a business relationship between or ainong defendants.
               DEMAND FOR ENTRY UPON PREMISES FOR INSPECTION
            PLEASE TAKE NOTICE that Plaintiff demands an opportunity to enter upon
     the premises of the defendants as set forth in the complaint to inspect, photograph, and
     otherwise examine the premises, and other things relevant to this litigation, in accordance
     with R.4:18-1.
     DEMAND FOR ANSWERS TO FORIVI C AND C2 UNIFORM INTERROGATIES
                          AND SUPPLEMENTAL INTERROGATORIES
            PLEASE TAKE NOTICE that pursuant to R:4:17-1(b)(ii) Plaintiff(s) demands
     certified answers to Form C, C(2), and C(4) (as applicable) of the Uniform
     Interrogatories set forth in Appendix to the Rules Governing Civil Practice and the
     following supplemental interrogatories:
        1. Identify the component parts used to construct the bicycle in question along with
            any person or entity involved in the manufacture, distribution, installation, design,
            or sale thereof.
        2. Enumerate specifically all of the things you contend the party serving these
            intei-rogatories did that not should not have been done.
        3. Enumerate specifically all of the things you contend the party serving theses
            interrogatories did not do which should have been done.
        4. If this defendaiit contends in any way that the injuries claimed by Plaintiff to have
            been caused by this incident were in fact not caused or in any way related to this
            incident, state fully and in detail each and every fact upon which defendant will
            rely in support of said contention. Annex hereto copies of any and all medical
            records or other documents which defendant will rely in support of said
            contention.
        5. If defeiidant contends that Plaintiff sustained physical injuries at any time prior or
            subsequent to the subject accident, please state the date and nature of said injtiries.
Case 3:21-cv-03703-FLW-DEA    Document
       QCN-L-000199-21 01/22/2021         1 Filed
                                  3:55:22 PM      03/01/21
                                             Pg 9 of           Page
                                                     9 Trans ID:    17 of 25 PageID: 17
                                                                 LCV2021173326




        6. State whether there have beeii any other coniplaints about the product in question
            within the last ten (10) years.
        7. State whether or not you have been a defendant in a iawsuit in the past ten years
            and provide copies of all complaints.
        8. Provide the name and address of any persoii who claims to have been injured by
            the product in question.
        9. Identify, along with addresses, any potentially liable party not presently named in
            this action.
                           DEMAND FOR INSURANCE INFORMATION
            PLEASE TAKE NOTICE that pursuant to R4:10-2(b), Plaintiff hereby demands
     production of a copy of any and all insurance agreeinents under which the defendants
     may be covered to satisfy patl or all of a judgment which may be entered 'zn the action or
     to indemnity or reimburse for payments made to satisfy the judgment.



    /s/Davtid g'. Wrtqht, Esg.
     David T. Wright, Esq.
     Attorney for Plaintiff
     Dated: January 22, 2021
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 18 of 25 PageID: 18




                        EXHIBIT B
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 19 of 25 PageID: 19
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 20 of 25 PageID: 20




                        EXHIBIT C
              Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 21 of 25 PageID: 21

                                                 Case Summary
Case Number: OCN L-000199-21
Case Caption: Walinger David Vs Ancheer
Court: Civil Part                           Venue: Ocean                           Case Initiation Date: 01/22/2021
Case Type: Product Liability                Case Status: Active                    Jury Demand: 6 Jurors
Case Track: 3                               Judge: James Den Uyl                   Team: 2
Original Discovery End Date:                Current Discovery End Date:            # of DED Extensions: 0
Original Arbitration Date:                  Current Arbitration Date:              # of Arb Adjournments: 0
Original Trial Date:                        Current Trial Date:                    # of Trial Date Adjournments: 0
Disposition Date:                           Case Disposition: Open                 Statewide Lien:

Plaintiffs
David Walinger
Party Description: Individual                                                      Attorney Name: David Thomas Wright
Address Line 1:                                        Address Line 2:             Attorney Bar ID: 900672012

City:                           State: NJ              Zip: 00000                  Phone:

Attorney Email: DAVID@NJLEGALADVICE.COM

Defendants
Ancheer Electric Bikes
Party Description: Business                                                        Attorney Name:
Address Line 1:                                        Address Line 2:             Attorney Bar ID:
City:                           State: NJ              Zip: 00000                  Phone:
Attorney Email:
Ancheer
Party Description: Business                                                        Attorney Name:
Address Line 1:                                        Address Line 2:             Attorney Bar ID:
City:                           State: NJ              Zip: 00000                  Phone:
Attorney Email:
0 Abc Partnerships 1-1
Party Description: Fictitious                                                      Attorney Name:
Address Line 1:                                        Address Line 2:             Attorney Bar ID:
City:                           State: NJ              Zip: 00000                  Phone:
Attorney Email:
John Does 1-10
Party Description: Fictitious                                                      Attorney Name:
Address Line 1:                                        Address Line 2:             Attorney Bar ID:
City:                           State: NJ              Zip: 00000                  Phone:
Attorney Email:
Amazon, Inc.
Party Description: Business                                                        Attorney Name:
Address Line 1: 100 Charles Ewing Blvd                 Address Line 2: Suite 160   Attorney Bar ID:

City: Ewing                     State: NJ              Zip: 08638                  Phone:
Attorney Email:
Sospers
Party Description: Business                                                        Attorney Name:
Address Line 1:                                        Address Line 2:             Attorney Bar ID:
City:                           State: NJ              Zip: 00000                  Phone:
Attorney Email:
0 Abc Corporations 1-1
              Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 22 of 25 PageID: 22

Party Description: Fictitious                                                                       Attorney Name:
Address Line 1:                                                   Address Line 2:                   Attorney Bar ID:
City:                            State: NJ                        Zip: 00000                        Phone:
Attorney Email:
Abc Llcs 1-10
Party Description: Fictitious                                                                       Attorney Name:
Address Line 1:                                                   Address Line 2:                   Attorney Bar ID:
City:                            State: NJ                        Zip: 00000                        Phone:
Attorney Email:
Case Actions
Filed Date        Docket Text                                                                 Transaction ID           Entry Date
                  Complaint with Jury Demand for OCN-L-000199-21 submitted by WRIGHT, DAVID
01/22/2021        THOMAS, THE WRIGHT LAW FIRM on behalf of DAVID WALINGER against ANCHEER,    LCV2021173326            01/22/2021
                  ANCHEER ELECTRIC BIKES, SOSPERS, AMAZON, INC., JOHN DOES 1-10 ET AL.
01/23/2021        TRACK ASSIGNMENT Notice submitted by Case Management                        LCV2021177164            01/23/2021
                  PROOF OF SERVICE submitted by WRIGHT, WILLIAM, D of THE WRIGHT LAW FIRM
02/22/2021                                                                                    LCV2021405257            02/22/2021
                  on behalf of DAVID WALINGER against AMAZON, INC.
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 23 of 25 PageID: 23




                       EXHIBIT D
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 24 of 25 PageID: 24



LEECH TISHMAN FUSCALDO & LAMPL, LLC
John J. Jacko III, Esquire
Attorney ID No. 17641992
1949 Berlin Road, Suite 201
Cherry Hill, NJ 08003
Tel: 856.888.3880
Fax: 856.888.3881
jjacko@leechtishman.com

Attorneys for Defendants
Ancheer, Ancheer Electric Bike and Sospers


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

DAVID WALINGER,                           )
                                          ) Civil Action No: ________
      Plaintiff,                          )
                                          )
v.                                        )
                                          )
ANCHEER, ANCHEER ELECTRIC                 )
BIKES, SOSPERS, AMAZON.COM, INC., )
JOHN DOE 1-5 (fictitious defendants); XYZ )
PARTNERSHIPS 1-5, XYZ LLCs 1-5, and       )
XYZ CORPORATIONS 1-5 (fictitious
corporate defendants),                    )
                                          )
      Defendants.


                        JOINDER AND CONSENT TO REMOVAL

       Defendants, ANCHEER and ANCHEER ELECTRIC BIKE, by their undersigned counsel,

hereby consent to and join in the Notice of Removal filed by Defendant Amazon.com, Inc. and

the removal of the case entitled David Walinger v. Ancheer, et al., New Jersey Superior Court,

Ocean County, Docket No. OCN-L-000199-21 to the United States District Court for the District

of New Jersey, Trenton Vicinage. By consenting to and joining in the removal, Ancheer and

Acnheer Electric Bike do not waive any rights or defenses available under federal or state law.

Dated: March 1, 2021
Case 3:21-cv-03703-FLW-DEA Document 1 Filed 03/01/21 Page 25 of 25 PageID: 25




                                By: _________________
                                     John J. Jacko III, Esquire
                                     Attorney ID No. 17641992
                                      LEECH TISHMAN FUSCALDO & LAMPL, LLC
                                     1949 Berlin Road, Suite 201
                                     Cherry Hill, NJ 08003
                                     Tel: 856.888.3880
                                     Fax: 856.888.3881
                                     jjacko@leechtishman.com

                                    Attorneys for Defendants,
                                    Ancheer, Ancheer Electric Bike and Sospers




                                      2
